[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                 FILED
                    FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                      ________________________ ELEVENTH CIRCUIT
                                                          DECEMBER 27, 2006
                             No. 06-12344                 THOMAS K. KAHN
                         Non-Argument Calendar                CLERK
                       ________________________

               D. C. Docket No. 06-00165-CV-ORL-28-KRS

SHANE P. CZETLI,



                                               Petitioner-Appellant,

                                  versus

SECRETARY, DOC,
FL ATTORNEY GENERAL,


                                              Respondents-Appellees.


                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                     _________________________

                           (December 27, 2006)

Before DUBINA, BLACK and CARNES, Circuit Judges.

PER CURIAM:
       Florida prisoner Shane P. Czetli, proceeding pro se, appeals the district

court’s sua sponte dismissal without prejudice of his 28 U.S.C. § 2254 petition.

The district court dismissed the petition because Czetli failed to pay the appropriate

filing fee, submit an affidavit of indigency, or file an in forma pauperis (IFP)

application. Czetli also appeals the district court’s denial of his motion to

reconsider, in which he requested his § 2254 petition be reinstated. We granted a

certificate of appealability on the following issues:

       (1)   Whether the district court properly dismissed the pro se 28 U.S.C.
             § 2254 petition without first giving the petitioner notice and an
             opportunity to pay the filing fee or file the required documentation to
             proceed in forma pauperis.

       (2)   Whether the district court abused its discretion in denying the
             petitioner’s motion for reconsideration of the dismissal without
             prejudice after he submitted an indigency application.

       As an initial matter, the COA frames the issue as whether the district court

properly dismissed Czetli’s § 2254 petition. While the record reflects Czetli has in

fact filed only a motion to extend time, rather than a § 2254 petition, the district

court repeatedly referred to the motion as a petition, and otherwise treated it as

such. Thus, we will accordingly treat Czetli’s motion to extend time as a § 2254

petition.

       We review a district court’s order dismissing an action for failure to comply

with local rules for an abuse of discretion. Kilgo v. Ricks, 983 F.2d 189, 192 (11th

                                           2
Cir. 1993). Pursuant to Federal Rule of Civil Procedure 41(b), a district court has

the authority to dismiss actions for failure to comply with a local rule of the

district court. Id. The district court may exercise this power sua sponte, pursuant

to the inherent power of federal courts to manage their dockets. Pond v. Braniff

Airways, Inc., 453 F.2d 347, 349 (5th Cir. 1972).1

       Rule 1.03(e) of the Local Rules of the Middle District of Florida states:

              The Clerk shall accept for filing all prisoner cases filed with or
              without the required filing fee or application to proceed in forma
              pauperis. However, a prisoner case will be subject to dismissal by
              the Court, sua sponte, if the filing fee is not paid or if the application
              is not filed within 30 days of the commencement of the action.

       In discussing a local rule requiring a timely response to a motion to dismiss,

this Court noted a local rule “should not serve as a basis for dismissing a pro se

civil rights complaint where, as here, there is nothing to indicate plaintiff ever was

made aware of [the local rule] prior to dismissal.” Mitchell v. Inman, 682 F.2d

886, 887 (11th Cir. 1982). Following Mitchell, we held a district court’s local rule

requiring timely opposition to a motion for summary judgment did not constitute

constructive notice to a pro se inmate that the motion for summary judgment

would be taken under advisement within 10 days. Moore v. Florida, 703 F.2d



       1
          In Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981) (en banc), this
Court adopted as binding precedent all decisions of the former Fifth Circuit handed down prior
to close of business on September 30, 1981.

                                               3
516, 520 (11th Cir. 1983). Also, where a district court sua sponte dismissed a

state prisoner’s § 1983 complaint for failure to pay an initial partial filing fee, we

vacated and remanded, concluding the district court erred by not taking reasonable

steps to discover whether the prisoner complied with its IFP order to pay an initial

partial filing fee. Wilson v. Sargent, 313 F.3d 1315, 1321 (11th Cir. 2002).

       Here, there is no evidence in the record suggesting the district court made

Czetli aware of Local Rule 1.03(e) before dismissing his case. Czetli had no

actual notice of the consequences of not complying with this particular local rule,

and the mere existence of the rule did not constitute constructive notice to Czetli, a

pro se inmate. See Moore, 703 F.2d at 520; Mitchell, 682 F.2d at 887. Further,

the district court made no inquiry as to whether Czetli complied with the local

rules or whether his failure to comply was beyond his control before dismissing

Czetli’s petition. See Wilson, 313 F.3d at 1321. Thus, the district court abused its

discretion by dismissing Czetli’s petition without first giving him notice and an

opportunity to pay the filing fee or file the required documentation to proceed IFP.

We vacate and remand to the district court for further proceedings.2

       VACATED AND REMANDED.



       2
          Because we conclude the district court abused its discretion in sua sponte dismissing
Czetli’s petition, we need not address the district court’s denial of Czetli’s motion for
reconsideration.

                                                4